           Case 5:15-cv-01824-BLF Document 414 Filed 12/20/18 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

                         CIVIL CONFERENCE MINUTE ORDER

 Date: 12/20/18                  Time: 2 hours 15 minutes      Judge: DONNA M. RYU
 Case No.: 5:15-cv-01824-BLF     Case Name: Robert Heath, et al v. Google LLC


For Plaintiff Robert Heath:
Dow Patten
Robert Heath

For Defendant:
Thomas McInerney
Brian Berry
Amy Lambert

Deputy Clerk: Ivy Lerma Garcia                          FTR: Not Recorded


                                       PROCEEDINGS

Further settlement conference held re Heath's claims.

Results:     Matter fully settled, with signed written agreement.

cc: Chambers
